DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because "one or more computer-readable media..." is broad enough to encompass both transitory and non-transitory medias. Furthermore, the instant specification specifically states "A carrier medium may include computer accessible storage media as well as transmission media such as wired or wireless transmission" The claims may be amended to recite "A non-transitory computer accessible storage medium..." to overcome the 101 rejection. https://mpep.uspto.gov/RDMS/MPEP/e8r9#/current/d0e197244.html
Claims 14-18 are rejected in the same manner above, as they depend from claim 13.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-2, 6-8, 13-14, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hastings et al. (US 2017/0330101 A1).
In claim 1, Hastings discloses in Figs. 8-10, a method, comprising: 
configuring a quantum computing device ([0070]; FIG. 9 can be performed, for example, by one or more computers configured to generate schedules for controlling a quantum computing device and for actually controlling the quantum computing device (e.g., as illustrated in FIG. 8)) to perform an approximate optimization technique to approximate a solution to a combinatorial optimization problem ([0090]; the quantum computer circuit description can be generated from any suitable quantum computer compiler and can include the sequence of gates used to solve a targeted problem (e.g., an optimization problem)); and 
performing the approximate optimization technique on the quantum computing device (802), wherein the approximate optimization technique includes using a quantum quench algorithm ([0092]; compilation is the process of translating a high-level description of a quantum algorithm into a quantum circuit comprising a sequence of quantum operations or gates).
In claim 2, Hastings further discloses the method of claim 1, wherein the quench algorithm includes averaging state values over a plurality of times ([0050]; this average is computed to the same average using the optimized annealing times).
In claim 6, Hasting further discloses the method of claim 1, further comprising: reading out results of the approximate optimization technique (808) from the quantum computing device (802); and storing the results in a classical computing device (862).
In claim 7, Hastings discloses in Figs. 8-10, a system, comprising: 
a classical computer (810); and 
a quantum computer (802), 
wherein the quantum computing device (802) is configured to perform an approximate optimization technique ([0070]; FIG. 9 can be performed, for example, by one or more computers configured to generate schedules for controlling a quantum computing device and for actually controlling the quantum computing device (e.g., as illustrated in FIG. 8)) on the quantum computing device to approximate a solution to a combinatorial optimization problem ([0090]; the quantum computer circuit description can be generated from any suitable quantum computer compiler and can include the sequence of gates used to solve a targeted problem (e.g., an optimization problem)), 
wherein the approximate optimization technique includes using a quantum quench algorithm ([0092]; compilation is the process of translating a high-level description of a quantum algorithm into a quantum circuit comprising a sequence of quantum operations or gates).
In claim 8, Hastings further discloses the system of claim 7, wherein the quench algorithm includes averaging state values over a plurality of times ([0050]; this average is computed to the same average using the optimized annealing times).
In claim 13, Hastings discloses in Figs. 8-10 one or more computer-readable media storing computer-executable instructions (812), which when executed by a classical computing device (810), cause the classical computing device to perform a method, the method comprising: 
configuring a quantum computing device (802) to perform an approximate optimization technique to approximate a solution ([0070]; FIG. 9 can be performed, for example, by one or more computers configured to generate schedules for controlling a quantum computing device and for actually controlling the quantum computing device (e.g., as illustrated in FIG. 8)) to a combinatorial optimization problem ([0090]; the quantum computer circuit description can be generated from any suitable quantum computer compiler and can include the sequence of gates used to solve a targeted problem (e.g., an optimization problem)); and 
performing the approximate optimization technique on the quantum computing device ([0070]; FIG. 9 can be performed, for example, by one or more computers configured to generate schedules for controlling a quantum computing device and for actually controlling the quantum computing device (e.g., as illustrated in FIG. 8)), 
wherein the approximate optimization technique includes using a quantum quench algorithm ([0092]; compilation is the process of translating a high-level description of a quantum algorithm into a quantum circuit comprising a sequence of quantum operations or gates).
In claim 14, Hastings further discloses the one or more computer-readable media of claim 13, wherein the quench algorithm includes averaging state values over a plurality of times ([0050]; this average is computed to the same average using the optimized annealing times).
In claim 18, Hasting further discloses the one or more computer-readable media of claim 13, further comprising: reading out results (808) of the approximate optimization technique from the quantum computing device (802); and storing the results (862).
In claim 19, Hastings discloses in Figs. 8-10 a method, comprising performing, on a classical computing device (810), a quantum quench algorithm using simulation of a quantum Hamiltonian ([0072] At 912, a quantum computing device is caused to evolve from a first state to a second state according to the schedule, the first state corresponding to a first Hamiltonian, the second state corresponding to a second Hamiltonian) to perform approximate optimization ([0090]; the quantum computer circuit description can be generated from any suitable quantum computer compiler and can include the sequence of gates used to solve a targeted problem (e.g., an optimization problem)).
In claim 20, Hastings further discloses the method of claim 19, wherein the quench algorithm includes averaging state values over a plurality of times ([0050]; this average is computed to the same average using the optimized annealing times).
Allowable Subject Matter
5.	Claims 3-5 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
         Related Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Israel et al. (US 10275422 B2) teaches methods and systems represent constraint as an Ising model penalty function and a penalty gap associated therewith, the penalty gap separating a set of feasible solutions to the constraint from a set of infeasible solutions to the constraint; and determines the Ising model penalty function subject to the bounds on the programmable parameters imposed by the hardware limitations of the second processor, where the penalty gap exceeds a predetermined threshold greater than zero. Such may be employed to find quantum binary optimization problems and associated gap values employing a variety of techniques.
Karimi et al. (US 10152454 B2) teaches a method comprising obtaining an indication of a problem involving discrete optimization; converting the problem involving discrete optimization into a problem suitable for a given optimization oracle architecture of an optimization oracle; providing a given number of times M the problem suitable for the given optimization oracle architecture to the optimization oracle; for each providing of the problem, performing a given number K of calls to the optimization oracle; each call generating a given configuration; obtaining a variable selection criterion, the variable selection criterion for determining at least one variable of the plurality of generated configurations that can be fixed; determining at least one variable that matches the variable selection criterion and a corresponding value for each variable; fixing the at least one determined variable at the corresponding value in the problem involving discrete optimization to thereby preprocess the problem to generate at least one subproblem and providing an indication of the at least one generated subproblem and an indication of the at least one fixed variable.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844